DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  the comma after (C) mica in line 4 should be a semicolon.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamaguchi et al. (US PGPub 2015/0038631).
Regarding claim 1, Hamaguchi teaches liquid crystalline polyester resin compositions comprising 100 parts by weight liquid crystalline polyester (A), 10 to 100 parts by weight of mica (B), 10 to 100 parts by weight fibrous filler (C), and 5 to 70 parts by weight of talc (D)  (abstract; [0056]; [0073]; [0074]). 

Regarding claims 2-3, Hamaguchi teaches the composition as set forth above. Hamaguchi further teaches the 10 to 100 parts by weight fibrous filler (C), wherein the fibrous filler is especially preferably glass ([0069]) and has a number-average fiber length of not less than 30 µm and not greater than 500 µm ([0070]).
Regarding claims 4-5, Hamaguchi teaches the composition as set forth above. Hamaguchi further teaches the volume-average particle size of the mica (B) is from 10 to 50 µm ([0057]) (instant claim 5) and the volume-average particle size of the talc (D) is not greater than 10 µm ([0075]) (instant claim 4).
Regarding claim 6, Hamaguchi teaches the composition as set forth above and further teaches the composition is suitable for processing by conventional molding techniques to form molded products ([0082]-[0083]).

Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870. The examiner can normally be reached M-F 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE L STANLEY/Primary Examiner, Art Unit 1767